Citation Nr: 1017306	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypersensitivity of the bilateral soles of the 
feet with calluses associated with sarcoidosis with bilateral 
hilar adenopathy.

2.  Entitlement to an increased disability rating for 
sarcoidosis with bilateral hilar adenopathy, currently rated 
as 30 percent disabling.

3.  Entitlement to service connection for a bone disorder of 
the feet, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for erythema nodosum, 
to include as secondary to sarcoidosis.

5.  Entitlement to service connection for acne, to include as 
secondary to sarcoidosis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1992, and from August 1995 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Court of Appeals for Veterans Claims (Court) recently 
held that a request for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU), whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel of the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  
Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised as 
part of this appeal.  The Veteran has not clearly contended 
that she is unemployable due specifically to the disabilities 
on appeal.  No evidence of record otherwise indicates that 
the Veteran's disabilities render her unemployable.  The 
Board notes that the record reflects that the Veteran has 
been employed during the period on appeal; most recently she 
was unable to work for periods in 2008 and 2009 due to foot 
problems and surgery, but was planning to return to work in 
June 2009 according to several documents including her own 
April 2009 correspondence. Therefore, the Board finds that 
this current appeal does not include an issue of entitlement 
to TDIU.

The issue of entitlement to an increased disability rating 
for hypersensitivity of the bilateral soles of the feet with 
calluses associated with sarcoidosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2009 signed statement, the Veteran withdrew 
the appeal of the issue of entitlement to an increased 
disability rating for sarcoidosis with bilateral hilar 
adenopathy, currently rated as 30 percent disabling.

2.  In a March 2009 signed statement, the Veteran withdrew 
the appeal of the issue of entitlement to service connection 
for a bone disorder of the feet, to include as secondary to 
sarcoidosis.

3.  The Veteran's skin disability diagnosed as erythema 
nodosum is causally related to her service-connected chronic 
sarcoidosis.

4.  The Veteran's skin disability diagnosed as acne is 
causally related to medication that is required at times in 
the treatment of her service-connected chronic sarcoidosis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for sarcoidosis with bilateral 
hilar adenopathy, currently rated as 30 percent disabling.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for a bone disorder of the feet, to include as 
secondary to sarcoidosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for service connection of the Veteran's skin 
disability diagnosed as erythema nodosum have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2009).

4.  The criteria for service connection of the Veteran's skin 
disability diagnosed as acne have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his/her authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to an increased disability 
rating for sarcoidosis with bilateral hilar adenopathy, 
currently rated as 30 percent disabling, the Veteran withdrew 
her appeal of this matter in a signed written statement dated 
in March 2009.  In the same March 2009 signed statement, the 
Veteran withdrew her appeal of the issue of entitlement to 
service connection for a bone disorder of the feet, to 
include as secondary to sarcoidosis.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these two issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal on 
these matters, and these two issues are dismissed.

Service Connection for Skin Disabilities

The Veteran has claimed entitlement to service connection for 
skin disabilities, including as secondary to her service- 
connected chronic sarcoidosis.  She essentially contends that 
the sarcoidosis pathology itself and/or medications employed 
in the treatment of sarcoidosis have resulted in her skin 
problems.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Section 3.310 was amended in 2006, during the course of the 
Veteran's claim and appeal.  That amendment arguably imposed 
additional burdens on the claimant in those instances where 
benefits are sought for aggravation of a non-service-
connected disability by a service-connected disability.  In 
the instant case the Board determines that the Veteran's 
claimed skin disabilities are caused, rather than aggravated, 
by her service-connected sarcoidosis and therefore 
application of either the amended or unamended version of § 
3.310 is identical.  

A May 2005 letter authored by a VA physician discusses at 
length his opinion that the Veteran's sarcoidosis has 
manifested in disability affecting many parts of the 
Veteran's body and many different organs.  The physician 
indicated in this letter that the Veteran's skin has been 
affected by the sarcoidosis.  The Board notes that an August 
2004 VA treatment record shows a clear diagnosis of 
"Erythema nodosum secondary to Sarcoid" provided by a 
dermatology resident and cosigned by a chief of dermatology.  
This diagnosis was reached based upon clinical inspection and 
diagnostic evaluation of an observed erythematous area of the 
Veteran's skin (apparently on a leg at that time).

In July 2000 the Veteran sought treatment at VA for "skin 
lesions every 6 months."  At the time she sought treatment 
there were no active lesions.  However, post-inflammatory 
hyperpigmentation was noted on left upper arm and right inner 
thigh.  In May 2003 the Veteran was seen by a VA physician 
with "skin manifestation concerning for sarcoid skin 
lesions."  A June 2000 VA treatment record refers to skin 
lesions with "likely sarcoid involvement as well"

An October 2003 VA examination report evaluates the Veteran's 
various manifestations of sarcoidosis.  The examiner at that 
time identified signs of acne on the skin, but found no 
sarcoid involvement of the skin at that time.  The examiner 
did note several hyperpigmented macules on the arms and 
torso.

A November 2003 VA examination report evaluating the 
Veteran's manifestations of sarcoidosis directs attention to 
the Veteran's complaints of skin problems.  The Veteran 
reported that she was taking prednisone which she felt seemed 
to help control the skin symptoms.  The examiner observed 
approximately five oval, slightly hypopigmented, slightly 
atrophic, wrinkled scar-like lesions on the left side of the 
back.  There were also hyperpigmented patches on the left arm 
and right leg; there were two pustulo-papules on the mid 
back.  At that time, the examiner offered an impression that 
the scar like lesions on the back were "more likely than not 
sarcoidosis."

In December 2003, the Veteran was treated at VA with 
complaints of skin lesions; scars were observed on her back 
which were discussed to be suspicious for possible sarcoid 
involvement.

As already noted above, the Veteran was diagnosed with 
erythema nodosum secondary to sarcoidosis in a VA treatment 
report dated in August 2004.

In June 2005, the Veteran attended a VA examination 
evaluating her various manifestations of sarcoidosis.  This 
examination report discusses a review of the claims file that 
explained that the August 2004 diagnosis of erythema nodosum 
was confirmed by biopsy, but then observed that at the time 
of the June 2005 examination there was no current sign of 
active skin lesions.  The examiner concluded that although 
the Veteran's sarcoidosis included a history of erythema 
nodosum, the examiner's impression was that the skin problem 
was "pretty much resolved."  The final impression was 
sarcoidosis with a history or erythema nodosum "which is now 
resolved."  This June 2005 report did note that the Veteran 
had comedone acne of the face directly observed at that time.

The Board observes that an April 2006 VA examination focused 
upon the Veteran's skin complaints in this case was conducted 
at a time when the Veteran complained of periodic rashes 
breaking out on her face.  No rash of the face was observed 
at the time of the examination, and the Veteran herself 
acknowledged that the rash was not present at that time.  The 
April 2006 VA examination report accordingly concluded that 
sarcoidosis involving the face was not found at that time.

An August 2007 VA treatment report shows that the Veteran 
again sought treatment and evaluation from a dermatologist 
for skin complaints.  The VA dermatologist explained that 
because the Veteran had been taking prednisone in treatment 
of some of her sarcoidosis manifestations, she consequently 
developed acne on her face accounting for her facial skin 
complaints.  The examiner further noted in the August 2007 
consultation report that since she had stopped taking 
prednisone her acne has significantly improved.  
Significantly, the Board observes that the earlier June 2005 
VA examination report showed direct observation of comedone 
acne of the face.  Also, the Board notes that a November 2008 
VA treatment report indicates that the Veteran required a new 
prescription of 'prednisolone,' perhaps suggesting resumption 
of the types of medications previously noted to cause acne.

The Board finds that the evidence clearly establishes that 
the Veteran has had active manifestations of a skin 
disability diagnosed as erythema nodosum during the period 
contemplated by this claim for service connection.  The 
competent medical evidence attributes the erythema nodosum to 
the Veteran's service-connected sarcoidosis.  It appears that 
the only significant obstacle to establishing entitlement to 
service connection for the erythema nodosum as secondary to 
sarcoidosis in this case is that there is some evidence 
indicating that the activity of the erythema nodosum has 
ceased and the pathology has been more recently characterized 
as resolved.  However, the Board finds that a broad view of 
the voluminous medical evidence in this case establishes that 
the Veteran's sarcoidosis pathology is a chronic, 
complicated, and multi-system disability impacting many 
different parts of the Veteran's body in various combinations 
at different times; there is no suggestion that the Veteran's 
broad sarcoidosis pathology has permanently resolved, nor any 
showing that her history of periodic erythema nodosum has 
permanently resolved and likely to never recur.  
Additionally, the Board observes that some evidence suggests 
that some degree of scarring may be a current residual from 
the Veteran's past flare-ups of erythema nodosum.  
Furthermore, a relatively recent VA treatment record from 
April 2009 shows that the Veteran was seen for treatment of 
what was observed to be abnormal pigmentation (although it 
appears that in this instance it was attributed to sunshine).

Resolving reasonable doubt in favor of the Veteran, the Board 
believes that it is most reasonable to find that the 
Veteran's erythema nodosum, which is established to be a 
periodic manifestation of her chronic sarcoidosis, should be 
considered a chronic pathology for the purposes of 
eligibility for service connection.  The Board finds that 
service connection for erythema nodosum, as secondary to 
sarcoidosis, is warranted.  Any questions as to the severity 
or activity of the  erythema nodosum at any particular time 
are matters to be considered in the assignment of disability 
ratings, but the Board finds that the Veteran is entitled to 
recognition of service-connection for erythema nodosum in 
this case.

Furthermore, the Board notes that the evidence also shows 
that the Veteran has experienced acne around her face which 
has been distinguished from the erythema nodosum pathology.  
Significantly, the August 2007 VA treatment report shows that 
a VA dermatologist explained that the Veteran's acne was a 
consequence of her taking the corticosteroid medication 
prednisone as part of her treatment for some of her various 
sarcoidosis symptoms.  The VA dermatologist indicated that 
the Veteran's acne had improved as of August 2007 as she had 
stopped taking prednisone at some point prior to that 
consultation.  However, the Board notes that a broad review 
of the Veteran's voluminous medical records associated with 
her sarcoidosis treatment creates the impression that she has 
had periods of variable manifestations and severity of 
symptoms prompting changes in her medication needs, including 
periods in which medications like prednisone have been 
employed, stopped, and then later became necessary again.  In 
the Board's view, the competent medical evidence reasonably 
establishes that the Veteran has experienced diagnosed acne 
around the face that is attributable to the medication 
required to treat her service-connected chronic sarcoidosis 
during certain periods; the evidence does not indicate that 
her need for the medication in question has permanently 
abated.  Thus, the Board finds that service-connection for 
acne of the face secondary to sarcoidosis is also warranted 
in this case.  Any question as to the severity of acne 
secondary to sarcoidosis treatment at any given time is a 
matter to be addressed during assignment of disability 
ratings.

In sum, the Board finds that service connection is warranted 
for two diagnosed skin disabilities in this case.  Erythema 
nodosum and facial acne have both been diagnosed in the 
Veteran and both have been attributed to service-connected 
chronic sarcoidosis or the medications employed in the 
treatment thereof.  Although the symptoms of the two skin 
disabilities are not constant, each has an established 
etiological relationship to the chronic sarcoidosis with no 
indication that they are permanently resolved; it is clear 
from the evidence that the sarcoidosis itself is not 
medically resolved.  Despite the confusion in the evidence 
presented by the inconsistencies of skin manifestations due 
to flare-ups, periods of inactivity, and changes in the 
Veteran's medication needs, the Board believes it is only 
reasonable to grant the Veteran's appeal to establish service 
connection for these skin diseases that are shown to be 
secondary to sarcoidosis in this case.

The evidence does not preponderate against the claim of 
entitlement to service connection for these skin 
disabilities.  The Board finds that, resolving doubt in favor 
of the Veteran, the positive evidence is at least in a state 
of equipoise with the negative evidence and that service 
connection for erythema nodosum and for acne, both secondary 
to sarcoidosis, is therefore warranted in this case.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  The Board expects the RO to cure any defect of notice 
with regard to effective dates and disability ratings when 
informing the Veteran of this decision.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).


ORDER

The claim of entitlement to an increased disability rating 
for sarcoidosis with bilateral hilar adenopathy, currently 
rated as 30 percent disabling, has been properly withdrawn 
from this appeal by the Veteran.  Thus, this issue is 
dismissed.

The claim of entitlement to service connection for a bone 
disorder of the feet, to include as secondary to sarcoidosis, 
has been properly withdrawn from this appeal by the Veteran.  
Thus, this issue is dismissed.

Service connection is warranted for erythema nodosum 
secondary to sarcoidosis.  To this extent, the appeal is 
granted.

Service connection is warranted for acne secondary to 
sarcoidosis.  To this extent, the appeal is granted.


REMAND

Feet

The Veteran seeks assignment of an increased disability 
rating for her service-connected disability of the feet.  A 
substantial quantity of medical evidence is of record 
concerning the Veteran's foot symptoms and treatments over 
the years.  The evidence indicates that the Veteran's foot 
problems have been variously attributed different diagnoses 
including calluses (including in records dated in August 
2001, November 2003, and June 2005), plantar fasciitis 
secondary to sarcoidosis (including in April 2006 and March 
2008), hypoesthesia secondary to sarcoidosis (including in 
April 2006), painful neuromas (prompting surgical excision 
for both feet in November 2007 and in March 2009), and 
exostosis in a toe on each foot (in a November 2003 VA 
treatment report).

The Veteran's feet were last examined for rating purposes 
during a March 2008 VA examination.  Since that time, 
however, significant medical evidence suggests that the 
severity of the Veteran's foot disability may have 
meaningfully increased.  In this regard, the Board observes 
that a July 2008 VA treatment report reveals that she 
required an injection of cortisone to manage her foot pain 
and a December 2008 VA treatment record shows that podiatry 
issued an assistive walker device to help her manager 
significant pain while walking.  A March 2009 VA treatment 
report shows that pain and disability from the foot neuromas 
had forced the Veteran to leave work in December 2008 and 
that she remained unable to return to work by March 2009; she 
was scheduled for another surgery on her feet for March 2009.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In this case, the Board finds that records raises 
significant indications that the nature and severity of the 
Veteran's foot disabilities have changed since the most 
recent VA examination conducted for rating purposes.  In the 
time since the last VA rating examination, the Veteran has 
had an emergent need for an assistive device for walking, has 
missed several months of work due to unmanageable foot 
symptoms, and has undergone a new surgical intervention on 
both feet.  The Board believes that a new VA examination for 
rating purposes is warranted in order to evaluate the current 
nature and severity of the Veteran's service-connected foot 
disabilities; this is especially true in light of the 
somewhat confusing nature of this case involving quite a 
number of different foot diagnoses with some uncertainty as 
to the relationship of each to her service-connected 
pathology.

Accordingly, the case is REMANDED for the following action:

1.  Review the record and take any 
necessary action to ensure compliance with 
all VCAA notice and assistance 
requirements.

2.  Arrange for a VA examination by a foot 
specialist to ascertain the current 
severity of the Veteran's service-
connected disability of the feet.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail to allow for evaluation 
under applicable VA rating criteria.  In 
particular, the examiner is asked to 
respond to the following:

a)  Specifically identify all diagnoses 
found for the Veteran's feet.  For each 
identified diagnosis, indicate whether 
or not it is medically related to the 
Veteran's recognized service-connected 
pathology of the feet, secondary to 
sarcoidosis.  Discuss all symptoms 
attributed to disabilities medically 
related to the Veteran's service-
connected pathology.

b)  Is there x-ray evidence of 
degenerative changes of either foot 
associated with the service-connected 
pathology?

c)  Regarding any foot diagnoses found 
to be related to the Veteran's service-
connected pathology, the examiner is 
asked to offer an assessment as to 
whether the disability is most fairly 
characterized as slight, moderate, 
moderately severe, or severe, and to 
explain the basis of that 
characterization.  The examiner is also 
asked to address whether there is 
actual loss of use of either foot.

d)  Clinical findings related to any 
manifestation of the service-connected 
foot pathology, including any pertinent 
ranges of motion, should be reported.  
If possible, the examiner should report 
the point (in degrees) at which pain 
functionally limits the useful range of 
motion during any range of motion 
testing.

e)  If possible, the examiner should 
also report whether there is any 
additional functional loss due to 
fatigue, weakness, or incoordination, 
including during flare-ups.

3.  After completion of the above, the 
RO/AMC must review the expanded record and 
determine if the benefits sought are 
warranted.  This is to include 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
If any benefit sought remains denied, the 
Veteran and her representative should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


